Case 1:19-cv-12560-TLL-PTM ECF No. 39 filed 04/24/20                  PageID.225      Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 NORTHERN DIVISION

PATRICK JOSEPH GROULX,

                      Plaintiff,                             Case No. 19-12560

v.                                                           Honorable Thomas L. Ludington
                                                             Magistrate Judge Patricia T. Morris
CROP PRODUCTION SERVICES,

                  Defendant.
__________________________________________/

        ORDER ADOPTING REPORT & RECOMMENDATION AND DENYING
                     PLAINTIFF’S MOTION, ECF No. 31

       On July 28, 2019, Plaintiff filed a complaint in Bay Count Circuit Court which was

removed on August 30, 2019. ECF No. 1. Plaintiff “alleges that on May 19, 2018, he was on his

property and was injured when he was allegedly sprayed with an herbicide that caused serious

medical injuries and injury to his property.” Id. at PageID.2. On September 5, 2019, all pretrial

matters in the case were referred to Magistrate Judge Morris. ECF No. 5.

       On January 30, 2020, Plaintiff filed a motion titled “leave to appeal his complaint and

requests an injunction.” ECF No. 31. The motion will be construed as a motion to amend based

upon his prayer for relief. On March 12, 2020, Magistrate Judge Morris issued a report and

recommendation recommending the motion be denied. ECF No. 36.

       Although the magistrate judge’s report states that the parties to this action could object to

and seek review of the recommendation within fourteen days of service of the report, neither party

timely filed any objections. The election not to file objections to the magistrate judge’s report

releases the Court from its duty to independently review the record. Thomas v. Arn, 474 U.S. 140,
Case 1:19-cv-12560-TLL-PTM ECF No. 39 filed 04/24/20              PageID.226     Page 2 of 2



149 (1985). The failure to file objections to the report and recommendation waives any further

right to appeal. Id.

        Accordingly, it is ORDERED that the magistrate judge’s report and recommendation, ECF

No. 36, is ADOPTED.

        It is further ORDERED that Plaintiff’s Motion, ECF No. 31, is DENIED.


Dated: April 24, 2020                                    s/Thomas L. Ludington
                                                         THOMAS L. LUDINGTON
                                                         United States District Judge




                                            -2-
